Ostrander, J.
It appearing that complainant’s premises were taxed for a special improvement a sum equaling 25 per cent, of its value, that there is no authority of law for a tax exceeding 5 per cent, of the value of the property to pay for such an improvement, except Act No. 707, Local Acts of 1907, that this act has been held to be invalid (Cote v. Village of Highland Park, 173 Mich. 201 [139 N. W. 69]), notwithstanding which a special roll has been prepared for the purpose of collecting the third installment (5 per cent.) of the said 25 per cent, tax, that *574the property has been returned delinquent for the first and second installments of the tax, of 5 per cent, each, that complainant is willing and offers to pay a tax of 5 per cent., that he became owner of the property while the improvement was being made, and is not by his conduct, appearing on the face of the bill, estopped to deny the validity of the tax, a demurrer to a bill filed to restrain the action of the village officers and of the village in proceedings to collect any tax exceeding 5 per cent, of the value of the premises was properly overruled. The case presented by the bill is not one of irregularity in the proceedings, nor is it denied that the property was benefited, and that complainant ought to pay such sum as the law permits the municipality to demand. It is the excess, the demand for a sum for which there is no warrant of law, that complainant objects to.
Decree affirmed, with costs to complainant.
McAlvay, C. J., and Brooke, Kuhn, Stone, Bird, Moore, and Steere, JJ., concurred.